Case 3:20-cv-09211-MAS-ZNQ Document 11-2 Filed 08/18/20 Page 1 of 3 PagelD: 411

Yeskoo Hogan & Tamlyn, LLP

A New York Limited Liability Partnership

139 South Street

New Providence, NJ 07974

908-464-8300

By: Richard C, Yeskoo

Attorney [ID No. 015431981

Counsel for Defendants Beable Education, Inc. and
Saki Dodelson

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

AC HOLDCO, INC., : No. 3:20-cv-0921 1(MAS\ZNQ)
Plaintiff, : [PROPOSED] ORDER
: ADMITTING PRO HAC FICE
-V8- : JEFFREY [.D. LEWIS, STEPHEN
: KENNY AND MITAL
BEABLE EDUCATION, INC., et al, B. PATEL
Defendants.

This matter having been brought before the Court by Richard C. Yeskoo of Yeskoo
Hogan & Tamlyn, LLP, counsel for defendants, Beable Education, Inc. and Saki Dodelson
(together “Defendants”), on application for an Order allowing Jeffrey 1.D. Lewis, Stephen Kenny
and Mital B. Patel to appear and participate pro hac vice on behalf of Defendants Beable
Education, Inc. and Saki Dodelson in accordance with Local Civil Rule 101.1:

And the Court having considered the moving papers; and this matter being considered
pursuant to Fed. R. Civ, P. 78, and for good cause shown;

IT IS this day of 2020, hereby

ORDERED that, Jeffrey I.D. Lewis, Stephen Kenny and Mital B. Patel, members in
good standing of the Bar of the State of New York, be permitted to appear pro hac vice in the
above-captioned matter pursuant to L. Civ. R. 101.1(c); and it is further

ORDERED that, all pleadings, briefs, and other papers filed with the Court by such
Case 3:20-cv-09211-MAS-ZNQ Document 11-2 Filed 08/18/20 Page 2 of 3 PagelD: 412

Defendants shall be signed by a member of the law firm of Yeskoo Hogan & Tamlyn, LLP,
attorneys of record for such Defendants, who is admitted to the Bar of this Court and shall be
held responsible for said papers and for the conduct of the case and who will be held responsible
for the conduct of the attorney admitted hereby; and it is further

ORDERED that Mr. Lewis, Mr. Kenny and Ms. Patel shall each pay the annual fee to
the New Jersey Lawyers’ Fund for Client Protection in accordance with L. Civ. R. 101(c)(2) and
New Jersey Court Rule 1:28-2 within twenty (20) days from the date of the entry of this order,
unless previously paid for the current year; and it is further

ORDERED that Mr. Lewis, Mr. Kenny and Ms. Patel shall each make payment of
$150.00 to the Clerk of the United States District Court in accordance with L. Civ. R. 101¢c}(3),
as amended, within twenty (20) days from the date of the entry of this Order; and it is further

ORDERED that Mr. Lewis, Mr. Kenny and Ms, Patel shall be bound by all rules of this
Court, including, but not limited to the provisions of L. Civ. R. 103.1, Judicial Ethics and
Professional Responsibility, and L. Civ. R. 104.1, Discipline of Attorneys; and it is further

ORDERED that Mr. Lewis, Mr. Kenny and Ms. Patel take no fee in any tort case in
excess of the New Jersey State Court Contingency Fee Rule, Rule 1:21-7, as amended; and it is
further

ORDERED that Mr. Lewis, Mr. Kenny and Ms. Patel may file a request, the form of
which is available at the Court’s website, with the Clerk of the Court for pro hac vice counsel to
receive electronic notifications in this matter; and it is further

ORDERED that all terms of the Orders entered in this case, including all deadlines set

forth therein, shall remain in full force and effect and no delay in discovery, motions, trial or any
Case 3:20-cv-09211-MAS-ZNQ Document 11-2 Filed 08/18/20 Page 3 of 3 PagelD: 413

other proceeding shall occur because of the participation of counsel or their inability to be in

attendance at proceedings.

 

U.S.M.J

Date:
